Name: Decision No 1/98 of the EC/Denmark-Faroe Islands Joint Committee of 13 March 1998 amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part
 Type: Decision
 Subject Matter: Europe;  fisheries;  tariff policy;  international trade;  European construction
 Date Published: 1998-03-25

 Avis juridique important|21998D0325(01)Decision No 1/98 of the EC/Denmark-Faroe Islands Joint Committee of 13 March 1998 amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part Official Journal L 090 , 25/03/1998 P. 0040 - 0042DECISION No 1/98 OF THE EC/DENMARK-FAROE ISLANDS JOINT COMMITTEE of 13 March 1998 amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (98/237/EC)THE JOINT COMMITTEE,Having regard to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (1), and in particular Article 34(1) thereof,Whereas, under Article 36 of the Agreement, the Community will consider, at the request of the Faroes, extending its tariff concessions for Faroese fishery products to include new fish species caught by Faroese fishing vessels based and operating in the North Atlantic, or to include fishery products pertaining thereto not currently produced by the Faroese fishing industry;Whereas the Faroese authorities have put forward a request for extending the tariff concessions of the Community to include certain specific products;Whereas such an extension may be allowed, subject to certain quantitative limitations;Whereas, to that end, Tables I and II of the Annex to Protocol of the Agreement should be amended,HAS DECIDED AS FOLLOWS:Article 1 1. Table I attached to Protocol 1 of the Agreement shall be amended as follows:- after the text relating to CN code ex 0305 51 90, the following text shall be inserted:>TABLE>- after the text relating to CN code ex 0306 13 80, the following text shall be inserted:>TABLE>- before the text relating to CN code ex 0306 29 30, the following text shall be inserted:>TABLE>- after the text relating to CN code ex 0307 29 90, the following text shall be inserted:>TABLE>2. Table II attached to Protocol 1 of the Agreement shall be amended as follows:- after the text relating to tariff quota (TQ) No 7, the following text shall be inserted:>TABLE>- the text relating to reference ceiling (RC) No 10 shall be replaced by the following text:>TABLE>Article 2 This Decision shall enter into force on the first day of the second month following that of its adoption.Done at TÃ ³rshavn, 13 March 1998.For the Joint CommitteeThe ChairmanTommy PETERSEN(1) OJ L 53, 22. 2. 1997, p. 2.